 420DECISIONSOF NATIONALLABOR RELATIONS BOARDScottGrossCompany, Inc.andGeneral Drivers,Warehousemen and Helpers Local 89,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 9-CA-6294June12, 1972DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn February 29, 1972, Trial Examiner Anne F.Schlezinger issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings,' findings, and conclusions2 and to adopt herrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Trial Examiner and hereby ordersthat Respondent, Scott Gross Company, Inc., Lex-ington, Kentucky, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.iit is well settled that an alleged discrimmatee is entitled,as a matter of,right,to remain in the hearing room throughout the taking of testimony,'since he is regarded as a complainant,whether or not he is the chargingpartySopps,Inc,189 NLRBNo 129, andcases cited therein at in 4 TheTrialExaminer's ruling permitting a fifth employee witness to remain waswithin her discretion,which has not been shown to have been abused2We agreewith the TrialExaminer that under the principles laid downinN LR B v GisselPacking Company, Inc,395 U S575, a bargainingorder is warranted in this case Respondent's onslaught of unlawful activity,fully set forth in Cie Trial Examiner'sDecision, consisted almost entirely ofconduct byRespondent'spresident and sole stockholder and involveddirectly amajority of the nine unit employees Respondent's agreement toreinstate the discnmmatees without loss of pay and unlawful promises ofbenefits were made while negotiatingdirectly withits employees in order toinduce them to abandon their union activity, thus interfering with their Sec7 rights Thereafter,Respondent coerced employees into writing letters totheUnion disavowing their desire for representation by threatening theemployees that otherwise the unlawfully promised benefits would not be putinto effectContrary tothe Respondent's contention, the reinstatement ofdiscriminatorily discharged employees,itsfailure to put into effect theunlawfully promised benefits, and its expressed willingness to consent to anelection do not,separately or collectively,persuade us that a bargainingorder is not justified hereWe note,and consider significant because itreveals Respondent's union animus and adamant rejection of the bargainingconcept,the record evidence that similar disavowal letters which appear tohave been solicited by the Respondent followed the Union's attempt in 1970tobecome collective-bargaining representative for these employees.Accordingly,we find that Respondent's extensive unfair labor practicesso diminished the possibilityof ensuring a fair election that employee freechoice is more effectively ascertainedby the useof signed authorizationcards than by anelectionSinceon May 26,1971, the Union had anunquestioned majorityof validly signedauthorizationcards, an order tobargain isappropriate SeeNLRB v GisselPacking Company, supraTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEANNEF. SCHLEZINGER,Trial Examiner:Upon a chargefiled on June3, 1971, by GeneralDrivers,Warehousemenand Helpers Local 89,affiliated with International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, referred to herein as the ChargingParty or the Union, the General Counsel of the NationalLaborRelations Board,by theRegionalDirector forRegion 9(Cincinnati,Ohio),issued a complaint datedAugust 6,1971, against Scott Gross Company, Inc., hereincalled the Respondent.The complaint alleges that theRespondent has engaged in and is engaging in unfair laborpractices violative of Section 8(a)(1), (3), and(5) of theNational Labor Relations Act, as amended.In its answer,duly filed,theRespondent admits some of the factualallegationsof the complaint but denies that it hascommitted the alleged unfair labor practices.Pursuant to due notice,a hearing was held before theTrial Examiner at Lexington, Kentucky, on November 3and 4,1971. All parties appeared at the hearing and wereafforded full opportunity to be heard,to examine andcross-examine witnesses, and to introduce'relevant,evidegce.iSubsequent to the'close of; the hearing,a brief was filedby the General Counsel on December 9, 1971. Althoughthe time originally set for filing briefs was extended toDecember 9 at the request of counsel for the Respondent,counsel filed a notification on December 8, stating that theRespondent"herebynotifies the Trial Examiner of itsdecision not to file a brief at this stage of the proceedingsherein and explicitly reserves the right to file Exceptionsand/or briefs in timely manner at subsequent stages of theproceedings."Upon the entire record in this case and from myobservation'of the"witnesses,I 'make'the 'following:iCounsel for the Respondentobjectedat the hearing to examination ofwitnessesby the ChargingParty in addition to the General Counsel, toexamination of witnesses by a representative of the Charging Party who wasnot an attorney, and to failureto applythe sequestration rule to the fouralleged discriminateesThese objections were overruled.SeeN L.R B v.Plasterers' Local Union No79 404 U.S.116, in which the Supreme Courtstated."The Courthas previously had occasion to construe the term'party'in the National Labor Relations Act, and it has given it a broad and realisticdefinition." The Courtreferred in this regard to "the common law rulethat'all persons materially interested in the result of a suit ought to be madeparties so that the court may do complete justice'"See also, as to the rightof the chargingpartyto participate in the proceeding,International Union,UnitedAutomobile,Aerospace & AgriculturalImplement Workersof Americav N L R B,231 F.2d 237, 242 (CA. 7), cert denied352 U S.908; and, as tothe Board rule that "alleged discnminatees are entitled to be present duringthe taking of all testimony because,in effect,they occupy the status ofcomplainants...."Walsh-Lumpkin WholesaleDrug Company,129 NLRB294.197 NLRB No. 75 SCOTT GROSS CO., INC.421FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Kentucky corporation engaged intheprocessing, supply, and sale of compressed andliquified gases from its Lexington, Kentucky, location, theonly operation of the Respondent here involved. TheRespondent annually purchases, from suppliers locatedoutside the State of Kentucky, goods valued at over$50,000 which it causes to be shipped from points outsidethe State to its location in Lexington, Kentucky, and makesgross sales to customers valued at over $500,000. Thecomplaint alleges, the Respondent's answer admits, and Ifind that the Respondent is, and at all times materialherein has been, an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDIfind, as the complaint alleges and the Respondent'sanswer admits, that General Drivers, Warehousemen andHelpers Local 89, affiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The IssuesThe complaint alleges that the Respondent, by PresidentScott and/or Manager Sparks, on specified dates, interro-gated employees about their activities on behalf of theUnion; threatened employees with reprisals because ofsuch activities; promised benefits if employees would giveup their union activities; bargained directly with employeesin order to coerce them into giving up their support for theUnion; demanded that employees write letters to theUnion disavowing their membership cards before theycould receive promised wage increases and other employ-ment benefits; discriminatorily laid off employees RandyWolber,Mack Currens, Richard Toney, and CharlesRitchey on or about May 28 and 29, 1971, and failed andrefused to reinstate them until June 2, 1971; and refused torecognize or bargain with the Union, which a majority ofemployees in an appropriate unit had designated as theircollective-bargaining representative and which had, byregisteredmail on or about May 27, requested theRespondent to recognize and bargain with it.The Respondent's answer denies the commission of thealleged unfair, labor practices: and' avers as follows:Respondent states that on Fnday, May 28, 1971, aregistered letter addressed toMr.Woodrow Scott,individually,with a return receipt requested, waspresented to office personnel at the company officesand was, by reason of Mr. Scott's absence from theoffice,not accepted. Mr. Scott was, upon his returnlater that day, notified that the registered letter was atthe post office and he did, on Wednesday, June 2, 1971,receive said letter, which letter was, in fact, that Unionrequest for designation as bargaining agent referred toin . . . the Complaint.B.The Union's LetterThe Union's letter datedMay 27,1971, asserting that itrepresented the Respondent'semployees and requestingrecognitionoranopportunitytoestablish its cardmajority,2was sentI by, registeredmail addressed I to:Mr.Woodrow ScottScott Gross Company, Inc.664 Magnolia AvenueLexington, KentuckyOn the left side of the envelope appeared the Union's nameand address, most of it in large and conspicuous print, aswell as a union insignia about an inch in height. On Fridaymorning, May 28, the letter was delivered by a postman toMrs. Rust, who has been employed as the Respondent'sbookkeeper for 15 years. Her duties include receiving andopening the daily mail, placing the mail for Scott, presidentof the Respondent, on his desk, and dealing with registeredmail.Mrs. Rust testified that the Respondent's policy formany years as to registered mail provides that she sign forand accept such mail if it is addressed to the Respondentbut not if it is addressed to Scott personally, although sheadmitted that any registered mail she did accept would begiven to Scott. She also testified that mail bearing Scott'sname is considered to be for Scott personally even if notmarked personal and even if addressed to Scott aspresident of the Respondent. Scott had been on a businesstrip for about a week but returned on Thursday night, May27, and was at home on Fnday morning when the postmandelivered theUnion's letter to the office.Mrs.Rusttestified that, pursuant to the Respondent's policy, she didnot accept the letter, even though she noticed it was fromtheUnion, and even though the address included thecompany name, because Scott's name appeared before thecompany name. She evidently had some doubt about theapplication of the policy in this instance, however, as shehad the postman wait while she went to another office toget advice. She consulted Mrs. Gross, who is Scott's sister,and who testified that she is the vice president of theRespondent and has been active in the business "off andon since 1949."3 Mrs. Rust testified that she did notmention to Mrs. Gross that the letter was from the Union,that she told Mrs. Gross only that there was a registeredletter for Scott, that she "probably didn't" mention that thecompany name was included in the address, and that sheasked if she should sign for it. According to Mrs. Gross,Mrs. Rust `just asked me if I wondered if she should signand I said, well, I said, `No.' " She testified further thatMrs. Rust told her the letter was addressed to Scott but didnot indicate who sent the letter and she did not ask. After2The Union had attempted to organize the Respondent's employeesabout a year earlier3Mrs Rust testified that Mrs Gross is the secretary of the corporationScott testified thatMrsGross is the secretary-treasurer and the onlyindividual other than Scott authorized to sign checks The only corporateofficer in addition to Scott and his sister is his wife Scott is the solestockholder. 422DECISIONSOF NATIONALLABOR RELATIONS BOARDthisconversation,Mrs.Rust testified, the letter wasreturned to the postman; the unsigned receipt, which sheleft on her desk when she went to see Mrs. Gross, was lefton her desk by the postman; she put it in a cigar box on herdesk and does not know what became of it. She nevermentioned the registered letter to Scott, who was in theoffice that same day.Mrs.Gross testified that she called Scott at home thatmorning to enquire if he had returned from the businesstrip, that she mentioned the letter to him during theirconversation, and that he did not ask who sent the letter.Scott, who testified that the policy is for others not to signfor registeredmail "addressed to me personally," alsotestified thatMrs. Rust consulted Mrs. Gross because"these girls ... thought this might be an exception," that itis the usual practice for Mrs. Gross to let him know if hehas a "personal registered letter," that when she called heasked who the letter was from, but she did not know, as the"only thing she saw was the slip that came in," and thatMrs. Gross told him she saw the letter was addressed tohim personally.Lukins, a warehouse dispatcher, who was called as awitness by the Respondent, testified that he has beenemployed for 13 years; that his job does not includehandling mail but, when a registered letter sent by theUnion during the first campaign was delivered on aSaturday morning and he happened to be the only one "inthe store," he signed for it and left the letter with the othermail; and that nothing was ever said to him about signingfor a registered letter. This letter, which is in evidence, isdated January 16, 1970, is addressed to "Mr. WoodrowScott,Manager, Scott Gross Co., Inc.," and requestsrecognition.Scott went to his office on Friday morning, May 28, topick up the week's mail and some papers on which he wasgoing to work at home. He returned to his office later thatday to lay off some employees. He did not, while going toand from his office, which he testified was about 3 milesfrom the post office, pick up the registered letter. Duringthe time he was at his office, neither Mrs. Rust nor Mrs.Gross,according to their testimony,mentioned theregistered letter to him. Scott testified that the Respon-dent'sbusiness,which closes generally at noon onSaturday, was closed that Saturday, Sunday, and Mondayfor the Memorial Day weekend, that he had guests for theholiday weekend, and that he made no attempt to pick upthe letter at the post office on Friday or Saturday prior tothe holiday weekend, or on Tuesday or Wednesday afterthe holiday weekend, but picked it up on Thursday, June3.4 In the interim, Scott laid off four unit employees andengaged in other conduct in issue herein.Ifound Scott a hesitant, evasive, and unpersuasivewitness. In addition, his testimony contains numerousinconsistencies and self-contradictions and in general is ofa nature that strains credulity. I also found Mrs. Rust andMrs. Gross reluctant and unconvincing witnesses, and their4The Respondent's answer states that Scott received the letter onWednesday, June 2, but his testimony as well as a stamp affixed to theenvelope by the post office indicate that he did so on Thursday, June 35 SeeBon Hennings Logging Co v N L R B,308 F 2d 548, 554 (C A 9),N L R B v Melrose Processing Co,351F 2d 693, 698 (C A8),PascoPacking Company,115 NLRB 437,Short Stop, Inc,193 NLRB No 107,testimony, in all the circumstances of this case, does nothave the ring of truth. I find, therefore, on the totality ofthe evidence, that Mrs. Rust, the Respondent's agent forthe receipt of mail, who admittedly observed that the letterwas from the Union, so advised Mrs. Gross, who in turn soadvised Scott, and that Scott embarked on the course ofconduct described below on the basis of his knowledge ofthe Union's letter.5C.TheDiscriminatoryLayoffsThe parties stipulated at the hearing to the appropriate-nessof a unit of eight or nine employees .6 Almostimmediately after the attempt to deliver the Union's letter,Scott terminated four unit employees, all of whom hadbeen in a group of employees who went to the union hallon May 26 and signed membership cards.Scott testified that when he went to his office on Friday,May 28, to pick up the mail, he walked through thewarehouse and was there "tenminutesprobably"; thatwork had not been done which should have been and thewarehouse "looked like a disaster area"; that he had seencomparable conditions in the warehouse at "differenttimes, but never that bad"; that "I guessIwas more or less,you know, up tight, you know, and I picked up the papersand went on back home." Although Scott testified that hedecided while at the warehouse to discharge the employeesresponsible, he said nothing about it to anyone at thewarehouse. He also made no mention of this when, after hereturned home, he telephoned Sparks, the manager and anadmitted supervisor, and asked Sparks to send Wolber outto do some work at the Scott home. Scott, who had beenhaving construction work done at his home, wanted somebricks in the yard moved and testified that he called forWolber because Wolber was the newest employee. Scottalso testified thatWolber's job was to keep the warehouseclean and that part of the warehouse neglect was hisresponsibility. Sparks testified that Scott called him thatmorning and asked if Wolber were there and if he werebusy; that he replied thatWolber was out makingdeliveries; and that Scott then "said, `Well, if he comesback in and hadn't got nothing to do, send him over to thehouse. I have some bricks I want to move over here out ofthe yard.' " Sparks testified further that when Wolberreturned after this call, he had to go right out again two orthree times, and was not available to go to Scott's homeuntil about 4 o'clock in the afternoon, when Sparks toldhim Scott wanted some work done at the house.Scott, asked by counsel for the Respondent to describewhat occurred after Wolber arrived, testified as follows:Well, he came to my house, he knocked on the doorand I went out in the yar d and talked to him and toldhim what I wanted him to do, to remove these bricksThen I asked him why all these jobs were not done,why the warehouse was in such a mess this week. HeUnited Electric Company,194 NLRB No 105.6The parties stipulated that the unit included Blair and Childers,drivers,Wolber, Currens, and Charles Ritchey, driver-warehousemen, CarlRitchey, a route man,Toney, a warehouseman, and Adrian Smits, referredto as a driver or warehouseman The status of Lukens, dispatcher andwarehouseman,was in dispute SCOTTGROSS CO.,INC.423went on to tell me, "Well, the boys became unhappythisweek while you were gone and I think some ofthem had talked to the Union." Of course, I said,"Well, I will check on it."Of course, he went ahead and did his job and leftand went on back. That was about the extent of theconversation other than the fact that I said, "Well, it'syour responsibility on this warehouse and especially thetrash and this isn't the first time you have been told so Iam going to have to let you off." I didn't fire him. Isaid,"I am goingto lay you off."After he laid off Wolber, Scott testified, he went back tothe office "to lay off the rest of the people involved in whatwe talked about in regard to the warehouse and cylindersand the other three people involved was Currens andToney and Charles Ritchey." Scott waited and laid offCurrens and Toney as each returned from makingdeliveries.Charles Ritchey was not there that afternoonbut, Scott testified, on the following day "I had a talk withhim because it was his Saturday to work-no, I called himat home, I guess it was, and told him the same thing, that Iwould have to lay him off and he was laid off on Saturdaymorning." Scott testified that all four were told they werelaid off rather than discharged because that would make iteasier for them to find otherjobs, but he also testified thattheywere discharged as far as he was concerned.The employees involved gave a completely differentdescription of what occurred. Wolber testified, as Sparksdid, that it was about 4 p.m. when Sparks told him to go toScott's house to do some work there. Wolber testifiedfurther that when he arrived, Scott said he had wantedWolber to move some bricks, but his sons were home fromschool and were doing the work; that as Wolber walkedback to his truck Scott said, "By the way, how do you feelabout the Union?"; that when Wolber replied "I'm for it,"Scott said, "Well, I'm- sorry to hear this," and askedWolber's reasons; that after some discussion of thesereasons, Scott said "he was really sorry to hear that I wasfor the Union because he wanted at a later date might putme into sales and I said, `I'm sorry, but that's where I standfor the Union.' " Wolber testified that he then got into histruck and drove back to work, and was at work when Scottcalled him into the office and "said that he had beenchecking his books and due to a shortage this month thathe was going to have a layoff . . . that if I ever do getanotherjob that he would recommend me and everything."Wolber testified further that he had been given no notice ofa layoff and that Scott did not criticize his work.Currens, who had been employed about 2 years, testifiedthat,on May 28, Scott "told me he had went over hisrecords that day and he had low overhead and he had tolay me off. He said my work was fine and if I went to lookfor another job, he would recommend me and as far asthen, I could start looking for another job." Currens alsotestified that he had never previously been laid off, that hehad been given no notice of this layoff, and that he did notobserve any shortage of work.Toney, who had been employed over 1 1/2 years,testified that Scott called him to the office about 5 p.m. on-viay 28 and said he was just back from a vacation and "Igot to looking at the books. I've got low overhead; it'sawful short notice but I'm going to lay you off. There isnothing wrong with your work or anything like that. If youever want a job some place else, I'll give you a goodrecommendation." Toney also testified that he had beengiven no notice of a layoff and that he had not observedany shortage of work.Charles Ritchey, who had been employed 5 or 6 years,testified that he was told by Sparks at about 8 a.m. onSaturday,May 29, to go to Scott's house right away, andthat when he did so Scott "told me due to work shortage hewould have to lay me off for a while." Ritchey, who hadnever been laid off before, testified that he had not noticedany shortage of work.All those laid off, except Wolber, accepted Scott's lateroffersof reinstatement and were employed by theRespondent at the time of the hearing. I found Wolber,Currens, Toney, and Charles Ritchey more candid andforthright witnesses than Scott.Moreover, Scott was thefirstwitness at the hearing, called and examined by theGeneral Counsel under rule 43(b) of the Federal Rules ofCivil Procedure, and examined at this time by counsel forthe Respondent also. Although present in the hearing roomthereafter throughout the hearing, Scott was not recalled,and no other witness was presented by the Respondent torefute the testimony of the laid-off employees as to thecircumstances of their layoffs. Accordingly, on the basis ofthe demeanor of the witnesses "along with the consistencyand inherentprobabilityof testimony," 7Icredit thetestimony of the laid-off employees as to the circumstancesof their layoffs.As to the cause of these layoffs, I find wholly unworthyof credence Scott's testimony that they were due to thecondition in which he found the warehouse after his week'sabsence.He said nothing about it at the warehouse toanyone and he did not discuss the layoffs of about half theunit employees with Sparks, the manager of the operation.8Asked by counsel for the Respondent about the conditionof the warehouse on Friday, May 28, Sparks testified that,"Well, ofcourse,at that time we had been cleaning, and abunch of cylinders and things like that and where they hadsanded those cylinders and ground them there was a bunchof dirt on the floor and tags off of decals where they hadbeen decaling cylinders and trash cans full of trash," andthat this condition "comes up occasionally." There is noindication that Sparks spoke to anyone about the conditionof the warehouse that day. As to Scott's visit to thewarehouse that day, Sparks testified that"Inever seenhim."Ifind equally unbelievable the reason Scott gave thelaid-off employees-shortage of work. The employees hadnot observed any shortage of work, no evidence of a workshortagewas presented, they were given no notice of alayoff,and all were offered reinstatement a few days laterwith no lossof pay,as described below.On examination by Respondent'scounsel,Scott ex-plained his references to being "up tight" on May 28 asfollows: "Well, there was a number of things; first, I had7Universal Camera Corporation v N L. R B,340 U S 4748 SeeFederal Copper & AluminumCo, 193 NLRB No 113 424DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen out of town for a whole week and my own workloadhad piled up plus getting back on Friday morning andgoing to the office and seeing these things not being donethat should have been done and then the picket line acouple of days later and all of these things kept piling onand I guess it was more than I wanted to handle withoutkeeping my cool. It was kind of a-you are supposed tokeep your cool and I didn't, I had blown my top, so tospeak." Scott, who was admittedly "still up tight" at thetime of the Wolber layoff, maintained that "I was notaware of the Union before the layoff . . . . I had noknowledge of it, no." Yet his own testimony shows that hediscussed the Union with Wolber before he said Wolberwas laid off and that this conversation preceded the otherthree layoffs. Furthermore, I have found above that Scottwas told, before the Wolber layoff, about the letter fromthe Union, and I credit the testimony of Wolber that Scottinitiated the conversation with him about the Union.Ihave considered all the circumstances relating to thelayoffs, including particularly the resulting reduction of theunit complement by about half, the precipitate manner inwhich the layoffs were made, the failure to discuss themwith the supervisor, the timing immediately after theattempt to deliver the Union's letter and Scott's conversa-tionwithWolber about the Union, the absence of anycredible or probative evidence to support the Respondent'sasserted reasons for the layoffs,9 the later offers ofreinstatement with no loss of pay made to all those laid off,and Scott's admission, found below, that the layoffsoccurred because "I heard the Union was coming in and Ihad to act fast." 10 It is apparent from the totality of therecord, and I find, that the Respondent's asserted reasonsfor the layoffs were pretextual and that the Respondentlaid off or discharged these employees because it "wasplainly determined to rid itself immediately of the Unionelement within its work force. . . ... 11 In these circum-stances, it is immaterial whether the Respondent hadknowledge of the union membership or activity of eachindividual in the group laid off.12 Accordingly, I concludeand find that the Respondent laid off Wolber, Currens,Toney, and Charles Ritchey in order to discouragemembership in or activity on behalf of the Union, and thatthe Respondent thereby violated Section 8(a)(3) and (1) ofthe Act.13I find further that Scott interrogated Wolber about his9 SeeNLRB v Texas Bolt Co,313 F 2d 761 (CA5),NLRB vMelrose Processing Co,351 F 2d 693, 698 (C A8), Great Atlantic & PacificTea Co v N L R B,354 F 2d 707 (C A 5), holding that "The Board is notcompelled to accept the employer's statement [of the ground for discharge Iwhen there is reasonable cause for believing that the ground put forward bythe employer was not the true one, and that the real reason was theemployer's dissatisfaction with the employee's union activity",ShattuckDennMining Corp v N L R B,362 F 2d 466, 470 (C.A 9), holdingActual motive, a state of mind, being the question, it is seldom thatdirect evidence will be available that is not also self-serving In suchcases, the self-serving declaration is not conclusive, the trier of factmay infer motive from the total circumstances proved Otherwise noperson accused of unlawful motive who took the stand and testified toa lawful motive could be brought to book Nor is the trier of fact-herethe Trial Examiner-required to be any more nail than is a judge[Footnote omitted I If he finds that the stated motive for a discharge isfalse, he certainly can infer that there is another motiveMore thanthat, he can infer that the motive is one that the employer desires toconceal-an unlawful motive-at least where,as in this case, theunion activities and threatened thatWolber's admittedproumon sentiments meant loss of an opportunity forpromotion, and that the Respondent thereby interferedwith, restrained, and coerced its employees in the exerciseof their Section 7 rights, in violation of Section 8(a)(1) ofthe Act.14D. Interference, Restraint, and CoercionOn Tuesday, June 1, the first workday after the holidayweekend, the Respondent operated with its employeecomplement reduced by the layoffs. On Wednesdaymorning, Sparks called Scott and told him there was astrike. Scott testified that he had intended to pick up theUnion's letter on Wednesday 15 but came directly to hisoffice after Sparks' call. He arrived between 8 and 9 a.m.,noticed there was picketing with signs bearing the Union'sname and, as he testified, "of course, by picketing I knewthat they were involved with a Union." Scott came out ofhis office a little later and told some of the pickets, as headmitted, that what they were doing was illegal. Later thatmorning, Scott approached Childers andBlair,who werestanding at one side of the Respondent's premises, inorder, Scott testified, "to ask who their spokesman was andwhat the problem was." Childers agreed to discuss thematter with the others and report to Scott. Childers andBlair talked with Wolber, Toney, and Currens, who werepicketing in front of the building. 16 The first two then wentto see Scott and, when they came out, the other three wentin.Scott testified that when the first two came in, Childersannounced that "he had talked to the other boys and theydecided they wanted to come back to work and that theydidn't want the Union to represent them . . . . Well, then,of course, they went on to say that they would like to havebenefits-four extra days sick leave they wanted andwanted the Company to pay half of the insurance andwanted increased pay." Scott testified that he made nopromises as he knew from the picketing that the Union wasinvolved and he had learned during the earlier umoncampaign that he could not make promises in thesecircumstances.He admitted, however, that the matterswere discussed and that he told these employees that anyraises "when they did come they would be made on a meritbasis rather than a blanket increase. . . ." According toScott, when the other three came to the office, "they saidsurrounding facts tendto reinforcethat inference10SeeN L R B v John Langenbacher,398 F.2d 459, 463 (C A. 2), cert.denied, 398 U S 1049,The Von Solbrig Hospital, Inc,189 NLRB No. 4611Waterways HarborInvestmentCo, Inc,179 NLRB 452izN L R B v Link-Belt Co,311U S 584, 602,MajesticMoldedProducts, Inc v NLRB,330 F 2d 603 (C A2);Rosen SanitaryWipingCloth CoInc, 154 NLRB 1185,Webber American, Inc,194 NLRB No 10913Filler Products, Inc v N.LR B,376 F 2d 369 (C A4); The Circle KCorp,173NLRB 713,Treasure Lake, Inc,184 NLRB No74;CottonLumber Company,185 NLRB No 51, UnionCamp Corporation,194 NLRBNo 16014SeeConolon Corporation vN LR.B,431 F 2d 324, 328 (C A 9),Spartus Corporation,195 NLRB No 1715TheRespondent'sanswer states that he obtained the letter onWednesday.16Charles Ritchey, one of thoselaid off, did not picket.Carl Ritchey,who hasbeen employedabout 8 years, andwas in the group that signedunion cards on May 26, stayed away from work on the dayof the strike butdid not picket SCOTT GROSS CO., INC.they would like to have theirjobs back and they no longerwas interested in the Union and, of course, there again,they brought up the subject of these benefits and they weretold the same thing, that I could not do anything at thistime, but they were willing to come back to work." He alsotold them, he testified, that raises would be on a meritbasis.The employees involved testified that Scott promised totake back all the strikers as well as all those who had beenlaid off, to pay all of them for the time they lost, to give 2more days of sick leave, to pay half the cost of the medicalinsurance, and to give some of them a raise within 30days,17 although he said also that raises would not begeneral but based on merit. Scott stated in the conferencewith Childers and Blair, they testified, that his operationwas too small for a union and, if there were a strike, othercompanies would take over most of the business. I creditthis testimony, which was uncontradicted, as well as thecredibleand' uncontradicted testimony of Toney andCurrens that, at the conclusion of the conference theyattended, Currens asked Scott to tell them the real reasonfor the layoffs and Scott answered, "Well, I heard theUnion was coming in and I had to act fast." It isundisputed that all the employees who went on strike andallwho had been laid off were offered reinstatement.Charles Ritchey, who did not participate in the picketingor in the conferences with Scott, was offered reinstatementby Scott in a telephone call the following day. All exceptWolber accepted Scott's reinstatement offers.Scott testified that he had approached Childers and Blairthat morning because it was essential to make deliveries tohospitalsand other customers after being closed allweekend, and the only men who remained at work, SmitsandLukins,would not make deliveries during thepicketing. Scott admitted, however, that he did not speakto the strikers about this emergency situation as "thingshappened so fast and I was trying to get first things firstand probably wasn't thinking too clear." On the contrary,as Scott also admitted, when the strikers asked if theyshould go right back to work, it was about noon, and Scotttold them to take off the rest of the day, with no loss ofpay, and report for work in the morning. In addition, theemployees affected were paid in full for all the time theylost' as I a ' result of, the layoffs ,and the strike.There is testimony by the strikers that they-- struckbecause of the layoffs which they assumed were due to theunion activities, that they feared they might be similarlyterminated, and that they would not have gone back towork unless the laid-off employees were offered reinstate-ment. I find incredible, in all the circumstances of this case,Scott's testimony that both groups of employees came intohis office and immediately declared their desire to return towork and to give up the Union, then happened to mentionbenefits they would like to have, to which he respondedthat he could make no promises and that raises would notbe general but on a merit basis. I find more believable, onthe entire record, and therefore credit the description bythe employees as to what occurred in Scott's office.17Blair,Toney, and Childerstestifiedcredibly thatScott promised raiseswithin 30 days18SeeN L R B v. Exchange Parts Co,375 U S. 405,Texaco, Inc v425Accordingly, I find that Scott offered these employees, ifthey came back to work, reinstatement of all strikers and ofall employees who had been laid off, with no loss of pay, 2additional days of sick leave, payment of half the medicalinsurance costs, and raises for at least some of them within30 days. Scott not only paid these employees for all timelost,but told them, when they offered to resume workabout noon, to take the rest of the day off with pay, in spiteof his testimony about the emergency situation caused bythe lack of drivers to make urgent deliveries. I find,therefore, that Scott interrogated employees about theiractivities on behalf of the Union and promised benefits toemployees and bargained directly with employees in orderto coerce them into giving up their union activities, andthat the Respondent thereby interfered with, restrained,and coerced employees in violation of Section 8(a)(1) &the Act.18E.The RefusaltoBargain1.The appropriate unitThe parties agreed, and I find, that all the Respondent'struckdnvers,warehousemen, helpers, andwarehouseclerks, excluding all professional employees, guards, andsupervisorsasdefined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act. The onlyindividualwhose unit placement was in dispute wasLukins. The General Counsel would exclude him as asupervisorwhile the Respondent denies that he is asupervisor within the meaning of the Act.Lukins testified that he has been employed "13 years; Ihave been there 3 times," and that "I'm in charge ofdeliveries and I work in the warehouse and make deliveries.... I tell the employees what deliveries to make andwhere to go." Lukins obtains the orders on which hedispatches the drivers from a hook on which they areplaced by office personnel who receive the orders bytelephone.He testified that he does not direct employeesother than to schedule the deliveries, unless specificallydirected to do so by Scott or Sparks. The employeestestifiedregardingLukins' authority that he is thedispatcher for city deliveries, that he gives the orders hetakes off the hook to drivers to make city deliveries, that hedoes. not direct their work other than to dispatch theseorders,' and' that] he' also works in the' warehouse. ,The evidence does not show that the dispatching workperformed by Lukins involves responsible direction thatrequires the use of independent judgment. It likewise doesnot show that Lukins hires or discharges, changesemployee status, effectively recommends such action, orpossesses or exercises any of the other statutory indicia ofsupervisory authority.Moreover, he performs duties thatare thesame asthose performed by employees in the unit. IN LR B,436 F 2d 520 (C A7),Skaggs Transfer,Inc.,185NLRB No. 91;Tri-State Stores,Inc,185NLRB No 117;WisconsinBearing Company,193NLRB No. 35. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that the record does not establish that Lukins is asupervisor within the meaning of the Act.19 He is thereforeincluded in the unit.2.The Union's representative statusa.The membership cardsThe evidence shows that Wolber, Blair, Currens, Toney,Charles Ritchey, and Carl Ritchey signed union member-ship cards at the union hall on May 26, 1971, and thatChilders, who was out of the city on May 26, signed a cardon May 29. Wolber, who did not accept Scott's offer ofreinstatement on June 2, was not replaced. The Umon,therefore, had six cards on May 26 and seven on May 29 ina unit of nine employees and, after Wolber rejectedreinstatement and was not replaced, six cards in a unit ofeight employees.20b.The disavowal lettersA few days after the return to work of the laid-off andstriking employees, Sparks admittedly spoke to them aboutwriting disavowal letters to the Umon. According to theemployee testimony, when they delayed thereafter inwriting the letters,, Sparks told them that they had to writesuch letters, that Scott wanted them to do so, and that thenew benefits could not be put into effect until the lettershad been written. Sparks testified, on examination bycounsel for the Respondent, that he asked employees aboutwriting these letters because he recalled such letters werewritten after the Union's earlier attempt to organize and "Ifigured it was customary or routine. Maybe the unionrequired the boys to write to them if they was going towithdraw their cards." Sparks also testified that ? ie did notpressure or coerce any employees, that he did not think hetold the employees Scott wanted them to write the letters,and that he did not tell them the letters had to be writtenbefore the benefits would go into effect. He explained:"Like I say, I wasn't in on any of the discussions with theboys or Mr. Scott and I just heard them talk about itamong themselves . . . and I think I told them that Mr.Scott couldn't do anything for them at all under theconditions."When counsel for the Respondent then askedwhether this statement had anything to do with the"insurance, the sick pay or raises, the ones that may havebeen discussed with Mr. Scott," he replied, "No, sir."Most of the letters were written in Sparks' office, onpaper and with pencils supplied by Sparks. The unionaddress was typewritten on the envelopes in which thelettersweremailed.The employees who wrote thesedisavowal letters testified credibly that they could not typeand did not see the letters again after leaving them onSparks' desk. Sparks testified that he did not furnish theenvelopes, did not know who typed the Union's address onthem, did not know whether the letters were ever mailed,19 SeeThe Kirby Company,194 NLRB No. 18420Employees discnmmatonly laid off do not lose their employee statusas a result thereofQuick Shop Markets, Inc,168 NLRB 180,18621Franks Bros v NLRB,321U S. 702, Texaco, IncvNLRB,supra,McCready and Sons, Inc,195 NLRB No 1822The Board recently inUnited Electric Company,194 NLRB No 105,affirmed a Trial Examiner's holding that "To permit Respondent to prevailwho mailed them, or when-although at a later point in histestimony he guessed it was about June 9 or 10. Mrs. Rusttestified that she typed some envelopes addressed to theUnion during working hours, that she did not knowwhether she discussed this with Scott, that she did notknow what went into the envelopes, or if they were mailed.Scott testified that he never mentioned these letters to theemployees, did not have a supervisor do so, and neverdiscussed the letters with Sparks, but he also testified thathe believed Sparks spoke to the employees about thematter, and that Sparks told him employees had writtendisavowal letters.I find the employees' testimony regarding these lettersmore credible than that of the Respondent's witnesses.Further, in view of the admissions as to the Respondent'srole in the preparation of the letters, I infer and find, onthe entire record, that someone in the Respondent's officealso stamped and posted the letters, which the Unionreceived in the mail. The employees who wrote disavowalletters testified that they took no other action to withdrawfrom the Union, that they continued to participate in unionactivity, and that they did not intend by these letters toterminate their designation of the Union as their bargain-ing representative. I find, therefore, that these letters,written at Sparks' urging, and after the Respondent'svarious unfair labor practices calculated to undermine theUnion, did not constitute an effective repudiation of theUnion as the employees' bargaining representative.21Accordingly, I find that the Union was, on May 26, 1971,and at all times thereafter, the duly designated representa-tive of a majority of the employees in an appropriate unit.I find further that Sparks interrogated employees aboutwriting disavowal letters, demanded that they write them,and threatened that the new benefits would not go intoeffect until they were written, and that the Respondentthereby interfered with, restrained, and coerced its employ-ees in violation of Section 8(a)(1) of the Act.3.The refusal to bargainAs set forth above, the Respondent on May 28, 1971,refused to accept the Union's registered letter, whichrequested recognition. I am convinced from all theevidence, and find, that Scott not only was told on May 28that there was a registered 'letter from the Union, but alsothat he was aware that this letter contained a request forrecognition. This is indicated by his receipt of a similarletter in the earlier union campaign and by his conductimmediately after the attempt to deliver the May 1971letter.22Moreover, even if it were assumedarguendothatScott did not on May 28 know thecontentsof the letter,23he admittedly did on June 3 when he obtained the letterfrom the post office. Nevertheless Scott admittedly neverresponded to the Union's letter.Asked if he ever knew thatamajority of employeessigned unioncards, he repliedin its argument thatitdid notreject theUnion's demandbecause, nothaving openedthe letter and read it, it was unaware that the Union wasdemanding recognitionwouldturn the NationalLaborRelationsAct into agame whichthe clever player coulduse to frustrate rather than implementthe national policy of encouraging collective bargaining "23CfFillerProducts, Inc, v N L R B,376 F.2d 369, 380 (C A 4) SCOTT GROSS CO., INC.427"No, not definitely. I didn't know for sure. I had no way ofknowing." He testified at another point that he doubtedtheUnion's representative status but made no effort tofind out if a majority of the employees signed union cardsbecause "There was not time. Things were happening toofast."The Respondent not only sought on May 28 to frustratetheUnion's attempt to convey its claim to representativestatus by the customary means of registered mail,24 but italso proceeded to engage in discriminatory layoffs andother unlawful conduct designed to dissipate that repre-sentative status.When this conduct was followed by astrike on June 2 of practically all the unit employees withunion picket signs, as a result of which Scott admittedly"knew that they were involved with a Union," hebargainedwith the employees directly and promisedbenefits to them if they discontinued the strike. Scottadmittedly knew that the Union was seeking recognitionwhen he obtained the registered letter on June 3, but hemade no response to the letter. He was also aware afterJune 3 that the employees were continuing their adherenceto the Union. The charge giving rise to this proceeding wasfiledon June 3 and was served on the Respondent byregistered mail on June 4. Scott testified that after receivingthe charge he called Minick, a union representative, "onthe phone because there might be something we could doand, of course, he replied that the only thing we could dowould be to recognize the Union and I think this was aboutthe extent of the conversation on the phone" Further,Scott was asked by counsel for the Respondent: "[Y]ouhave some awareness, do you not, that subsequent to thereinstatements, maybe even subsequent to the letters whichyou say you think were written to the Union by the men,that even after that some of the men have had continuedcommunication with the Union?" Scott replied, "Thiscomes to me secondhand, of course, but I understand thatthey have, yes." 25Thus Scott knew on May 28 of the Union's attempt tocommunicate with him, knew on June 2 that a majority ofemployees were engaging in union activity, and knew onand after June 3, by the receipt of the registered letter, byhis conversation withMinick, and by the employees'continuing union activity, that the Union was seeking toestablish its representative status. Accordingly, I find thatthere was a continuing demand by the Union on and afterMay 28, 1971, for recognition by the Respondent. I findfurther that the Respondent, on May 28 "by its inexcusablerefusaleven to receive a letter from the Union itsemployees wanted to represent them ...." 26 and on andafter June 3 by its failure to respond to the letter, refused torecognize or bargain with the Union, which was at allmaterial times the duly designated representative of amajority of its employees in an appropriate unit, andthereby violated Section 8(a)(5) and (1) of the Act.Ifind further that the Respondent's unfair labor24Quick Shop Markets, Inc,168 NLRB 18025 Scott didnot state the source of this understandingnor what otherinformationabout Union activity similarlycame to him"secondhand "26United Electric Company, supra27As theBoard statedrecently, "Such a combined application of bothillegal stick and illegal carrot is notlikely to beforgottenby any employeein the unit"Almaden Volkswagen,193 NLRB No 110practices, including interrogating employees about unionactivities, threatening reprisals because of such activities,promising benefits to employees and bargaining directlywith employees in order to coerce them into giving up theirunion activities,27 demanding that employees write lettersto the Union disavowing their membership cards beforetheycould receive promised benefits, laying off ordischarging employees discriminatorily, and refusing torecognize and bargain with the Union as the dulydesignated representative of the employees in the unit,would not only have precluded the holding of a fairelection,butwere moreover sufficiently pervasive andextensive in character to have undermined the Union'smajoritydesignation.Accordingly, I find that it isappropriate in the circumstances of this case to determinetheUnion's representative status on the basis of themembership cards which the employees executed, andreaffirmed at the hearing, and, as these cards establish thattheUnion was designated by a majority of the unitemployees, that a bargaining order on this basis iswarranted.28F.Respondent'sEmployeeInterviewsAfter the charge was filed herein, employees wereinterviewed in the Respondent's office, during workinghours, on July 19, 1971, and in some cases on two or threeoccasions. Both the attorneys who represented the Respon-dent herein as well as Scott were present during many or allof these interviews. After questioning an employee, counselprepared a handwritten statement which the employee wastold he could sign or not as he chose. The employee wasnot given a copy of the statement.Blair's signed statement asserts that he was "never putunder any pressure" to write the disavowal letter. Heexplained in his testimony, however, that ". . . you can saythings two or three different ways. Now, when it says,`Under pressure,' and stuff like that, he means violence andstuff,you know, different ways you say things." Toneytestifiedthathe signed statements for Respondent'scounsel because "I was kind of scared." Carl Ritcheytestified, on examination by counsel for the Respondent,that he called Childers after the strike and was told that"everybody was going back to work and that . .. [Scott]didn'tmake no promises or nothing, but he would thinkabout giving us more money and two or three more sickdays, but no promises were made." Childers, asked if hetold counsel in an interview that Scott made no promises,replied: "I put it in a way that he didn't make a promise,but he told us we would get it within 30 days . . . but hedidn't say, `Well, Bill, I will promise that I will give it toyou .... He testified further that he did not recallmaking other remarks shown in the statement nor whyapparent changes were made in the statement. Asked toread a particular sentence in the statement, he was unable28N LR B v Gissel Packing Co,395 U.S 575,N L R B v Pembek OilCorp,433 F 2d 308 (C A 2, 1970),Texaco,Inc, vNLRB, supra,N L R B v Medley Distilling Co, Inc,453 F.2d 374 (C.A. 6),BreezwayFoods, Inc,183 NLRB No 92;Gibson Products Co,185 NLRB No 74,Colonial Knitting Corp,187NLRB No 134,Sitton Tank Company,193NLRB No32; United Electric Company, supra 428DECISIONSOF NATIONALLABOR RELATIONS BOARDto decipher the handwriting This statement, which is inevidence, is on paper lined vertically as well as horizontallyand is difficult to read. Currens testified, on examinationby counsel for the Respondent, that he signed one of thesestatements but could not recall particular assertions madetherein; that he signed the statement "to get the Companyoffmy back . . . because I had done been laid off onceand it could happen again", that, while counsel told him hehad a right to join the Union or not, counsel "wasn't theone to say fire me or not"; that he did say in his statementthat no threats were made by the Respondent as "Therewasn't no guns or anything"; and that, while he signed thestatement, he did not read it, he was not under oath whenhe made it, and "the reason I was in the office was becauseMr Scott asked me to talk to you."Additional statements were signed by employees whichassert that "the layoffs didn't scare me away from theunion . . . what happened last June would not cause me tobe afraid to work for the union or to campaign even ifScott knew about it. I would not be afraid to vote for aunion."These statements were typewritten, and werehanded to employees by Sparks on the morning of the daythey testified. Blair, who signed one, testified that Sparkstold him he could sign or not as he chose but that "justabout everybody else had signed it."Respondent's counsel attacked the credibility of some ofthe employee witnesses on the basis of inconsistentassertions in the statements signed on or about July 19, andrelied on the statements signed on or about November 3 tourge that the employees were not intimidated by what hadoccurred but, as shown by their statements and testimony,felt they could engage in union activities if they chose andcould vote free of intimidation if an election were held. TheBoard holds, however, that "it is well settled thatstatements of an employer need not have successfullyintimidated or coerced employees in order to constituteviolationsofSection8(a)(1)"29and, therefore, that"testimony by employees as to whether they were actuallycoerced by the Respondent . . is irrelevant."30 In all thecircumstances of this case, I find no merit in theRespondent's contentions based upon the statementsobtained by Sparks or in the presence of Scott.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertainunfair labor practices in violation of Section8(a)(1), (3), and(5) of the Act,I shall recommend that the29Eastern Die Company,142 NLRB 60130Bon-R Reproductions, Inc,134 NLRB 42931N L R B v Express Publishing Company,312 U S 416, 437,N L R BRespondent be ordered to cease and desist therefrom andfrom in any other manner infringing upon its employees'Section 7 rights,31 and that it take certain affirmativeaction designed to effectuate the policies of the Act. I shallalso recommend that nothing contained in the recom-mended Order shall be construed as requiring the Respon-dent to revoke any wage increases or other employeebenefits previously granted.32While I have found that the Respondent laid off ordischarged four employees in violation of Section 8(a)(3)and (1) of the Act, I shall not recommend the usualreinstatement and backpay provisions as all four affectedemployees were offered reinstatement with no loss in pay.Having also found that the Respondent unlawfullyrefused to bargain with the Union as the exclusiverepresentative of its employeesin anappropriate unit, Ishall recommend that it bargain collectively with theUnion, upon request, concerning rates of pay, wages, hoursof work, and other terms and conditions of employment,and embody in a signed agreement any understandingreached.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent, Scott Gross Company, Inc., is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.General Drivers, Warehousemen and Helpers Local89, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3.By interrogating employees about their union activi-ties,threatening reprisals because of such activities,promising benefits to employees or bargaining directlywith employees in order to coerce them into giving up suchactivities, demanding that employees write letters to theabove-named Umon disavowing their membership cardsbefore they could receive promised benefits, and otherconduct interfering with, restraining, and coercing itsemployees in the exercise of their Section 7 rights, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.By laying off or discharging Wolber, Currens,Toney, and Charles Ritchey, in order to discouragemembership in and activity on behalf of the above-namedUnion, the Respondent has discriminated against employ-ees in regard to their hire or tenure of employment, and hasthereby engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.5.All the truckdrivers, warehousemen, helpers, andwarehouse clerks at the Respondent's Lexington, Kentucky,operation,excludingallprofessionalemployees,guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining.6.At all times since May 26, 1971, the above-namedUnion has represented a majority of the employees in thev Entwistle Mfg Co,120 F 2d 532, 536, (C A 4)32Exchange Parts Co,375U S 405,YaleRubberManufacturingCompany,193 NLRB No. 24 SCOTT GROSS CO., INC.429aforesaid appropriate unit within the meaning of Section9(a) of the Act.7.By refusing to bargain collectively with the above-named Union on May 28 and on June 3, 1971, andthereafter, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section lb(c) of theAct,l I I hereby issue the' following recommended. 33ORDERThe Respondent, Scott Gross Company, Inc., Lexington,Kentucky, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Laying off or discharging Randy Wolber, MackCurrens,Richard Toney, Charles Ritchey, or any otheremployees, or otherwise discriminating against any em-ployees in regard to their hire or tenure of employment, inorder to discourage membership in or activity on behalf ofGeneral Drivers,Warehousemen and Helpers Local 89,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization.(b)Refusing to bargain collectively with the above-named Union as the exclusive collective bargainingrepresentative of its employees in the unit found appropri-ate.(c) Interrogating employees about their union activities,threatening reprisals because of such activities, promisingbenefits to employees or bargaining directly with employ-ees in order to coerce them into giving up such activities,demanding that employees write letters to the above-named Union disavowing their membership cards beforethey can receive promised benefits, or in any other mannerinterfering with, restraining, or coercing its employees inthe exercise of the rights guaranteed in Section 7 of theAct,except that nothing contained herein shall beconstrued as requiring the Respondent to revoke any wageincreases or other employee benefits previously granted.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with GeneralDrivers,Warehousemen and Helpers Local 89, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusiverepresentative of the employees in the appropriate unitwith respect to rates of pay, wages, hours of work, andother terms and conditions of employment, and embody ina signed agreement any understanding reached. Thebargaining unit is:All the truckdrivers,warehousemen, helpers, andwarehouse clerks at the Respondent's Lexington,Kentucky, operation, excluding all professional em-ployees, guards, and supervisors as defined in theNational Labor Relations Act.(b) Post at its operation in Lexington, Kentucky, copiesof the attached notice marked "Appendix."34 Copies ofsaid notice, to be furnished by the Regional Director forRegion 9, shall, after being duly signed by the Respon-dent'srepresentative,be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, what stepsthe'Respondent has, taken' to comply herewith 35Itisfurther recommended that the complaint bedismissed insofar as it alleges violations not specificallyfound herein.33 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes34 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder ofthe NationalLaborRelations Board"shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe NationalLaborRelations Board "35 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read."Notify the Regional Director for Region 9, in writing,within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectively withGeneral Drivers, Warehousemen and Helpers Local 89,affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.WE WILL, upon request, bargain collectively with theabove-named Union as the exclusive representative ofour employees in an appropriate unit with respect torates of pay, wages, hours of work, and other terms andconditions of employment and embody in a signedagreement any understanding reached.The bargaining unit is:All the truckdnvers, warehousemen, helpers, andwarehouse clerks at our Lexington, Kentucky,operation, excluding all professional employees,guards, and supervisors as defined in the Nation-al Labor Relations Act.WE WILL NOT lay off or discharge Randy Wolber,Mack Currens, Richard Toney, Charles Ritchey, or anyother employees, or otherwise discriminate against anyemployees in regard to their hire or tenure ofemployment, in order to discourage membership in or 430DECISIONS OF NATIONALLABOR RELATIONS BOARDactivity on behalf of the above-named Union or anyother labor organization.WE WILL NOT interrogate employees about theirunion activities,threaten reprisals because of suchactivities,promise benefits to employees or bargaindirectlywith employees in order to coerce them intogiving up such activities,demand that employees writeletters to the above-named Union disavowing theirmembership cards before they can receive promisedbenefits, or in any other manner interfere with,restrain,or coerce employees in the exercise of the rightsguaranteed in Section 7 of the National LaborRelationsAct, except that nothing contained hereinshall be construed as requiring us to revoke any wageincreases or other employee benefits previously grant-ed.DatedBySCOTT GROSS COMPANY,INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice, Federal Office Building,Room 2407,550Main Street,Cincinnati,Ohio 45202,Telephone 513-684-3686.